581 F.Supp.2d 436 (2008)
Andre DOLBERRY, Plaintiff,
v.
Superintendent LEVINE, Timothy Graham, Sergeant Heicht, Civilian Kellner, Officer Lewis, Director of IHP, Thomas Eagen, Ebling, Meegan, Weber, of the Grievance Committee, Andrew Konkle, of the Law Library, Nurse Beardsley, Sgt. Lyons, Defendants.
No. 02-CV-6418L.
United States District Court, W.D. New York.
September 22, 2008.
Andre Dolberry, Ossining, NY, pro se.
Emil J. Bove, Jr., Office of New York State Attorney General, Rochester, NY, for Defendant.

DECISION AND ORDER
DAVID G. LARIMER, District Judge.
By Decision and Order filed July 28, 2008 (Dkt.#266), this Court granted in part and denied in part defendants' motion for summary judgment and denied plaintiffs motion for summary judgment. By Notice of Motion filed September 16, 2008 (Dkt.#269), plaintiff has filed a motion, pro se, to reargue the motion. I treat this as a motion for reconsideration. Plaintiff's motion (Dkt.# 269) for reconsideration is in all respects denied.
IT IS SO ORDERED.